ORIGINAL
       ]n tbe Wntteb ~tate% which seem to relate to fraud or misrepresentation. See id. at 1 (stating that "various IRS
Agents, known and/or unknown, [see attachments], have used a fraudulent/substituted
"Argument 44", not written in the correct 48 Frivolous Arguments by the Secretary of the
Treasury, to commit mail fraud, among other statutes listed [see attached list # 18, pg.
26]") (bracketed material in original); id. at 3 (labeling a section of the complaint "Mail
Fraud"); id. at 4 (listing three categories of misrepresentation: intentional, negligent, and
strict responsibility for misrepresentation). Plaintiff also mentions negligence, but makes
no specific, supporting factual allegations. See id.
        Defendant has worked diligently to discern the direction of plaintiffs argument,
sifting through the voluminous attachments to the complaint. The court appreciates
defendant's efforts in this regard, but declines to engage in the analysis of facts or
argument that are explicitly laid out in the complaint.

II.    Legal Standards

        Pursuant to the Tucker Act, the court has the limited jurisdiction to consider "any
claim against the United States founded either upon the Constitution, or any Act of
Congress or any regulation of an executive department, or upon any express or implied
contract with the United States, or for liquidated or unliquidated damages in cases not
sounding in tort." 28 U.S.C. § 1491(a)(l) (2012). To invoke the court's jurisdiction,
plaintiffs must show that their claims are based upon the Constitution, a statute, or a
regulation that "can fairly be interpreted as mandating compensation by the Federal
Government for the damages sustained." United States v. Mitchell, 463 U.S. 206, 216-17
(1983) (quoting United States v. Testan, 424 U.S. 392, 400 (1976)).

        Plaintiff bears the burden of establishing this court's subject matter jurisdiction by
a preponderance of the evidence. See Reynolds v. Army & Air Force Exch. Serv., 846
F.2d 746, 748 (Fed. Cir. 1988). In reviewing plaintiffs allegations in support of
jurisdiction, the court must presume all undisputed facts are true and construe all
reasonable inferences in plaintiffs favor. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974),
abrogated on other grounds by Harlow v. Fitzgerald, 457 U.S. 800, 814-15 (1982);
Reynolds, 846 F.2d at 747 (citations omitted). If, however, a motion to dismiss
"challenges the truth of the jurisdictional facts alleged in the complaint, the ... court may
consider relevant evidence in order to resolve the factual dispute." Id. at 747. If the court
determines that it lacks subject matter jurisdiction, it must dismiss the complaint. See
RCFC 12(h)(3).

III.   Analysis

       As noted above, plaintiffs complaint appears to assert claims against "known
and/or unknown" individual IRS agents. See ECF No. 1 at 1. The court is plainly
without jurisdiction to consider claims against such individuals. See 28 U.S.C. §

                                              2
1491(a)(l). "The United States is the only proper defendant in this Court." Johnson v.
United States, No. 17-353, 2017 WL 7596910, at *4 (Fed. Cl. Aug. 11, 2017) (citing
United States v. Sherwood, 312 U.S. 584, 588 (1941); Stephenson v. United States, 58
Fed. Cl. 186, 190 (2003); Steward v. United States, 130 Fed. Cl. 172, 178 (2017) ("It is
... well-established that this court does not have jurisdiction to hear any claims against
defendants other than the United States")). "Claims for relief sought against any other
party, including officers of the United States government and any other individual, 'must
be ignored as beyond the jurisdiction of the court."' Matthews v. United States, 72 Fed.
Cl. 274, 279 (2006) (quoting Sherwood, 312 U.S. at 588). In light of this well-
established law, the court finds it lacks subject matter jurisdiction to consider plaintiffs
claims to the extent they are made against individuals.

        Even assuming, however, that plaintiff intended to assert his claims against the
United States, the court does not have the authority to consider them. Any claims of
fraud, misrepresentation, or negligence are either tort claims or claims of criminal
conduct-neither of which this court can properly adjudicate. See 28 U.S.C. §
 1491(a)(l); Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (noting that the
Court of Federal Claims "lacks jurisdiction over tort actions against the United States")
(citing Keene Corp. v. United States, 508 U.S. 200, 214 (1993)); Jones v. United States,
440 F. App'x 916, 918 (Fed. Cir. 2011) (stating that the Court of Federal Claims "has no
jurisdiction over criminal matters"); Johnson v. United States, 411 F. App'x 303, 305
(Fed. Cir. 2010) (stating that the Court of Federal claims lacks jurisdiction over claims
"sounding in either criminal or tort law").

IV.    Conclusion

        For the foregoing reasons, the court lacks jurisdiction to consider any of the claims
in plaintiffs complaint. Defendant's motion to dismiss, ECF No. 27, is GRANTED,
pursuant to RCFC 12(b)(l) and RCFC 12(h)(3). The clerk's office is directed to ENTER
final judgment DISMISSING plaintiffs complaint without prejudice.

       IT IS SO ORDERED.




                                       Judge




                                               3